


Exhibit 10.21

 

TREVENA, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of January 31, 2014 (the “Effective Date”) by
and between Trevena, Inc. (the “Company”), a Delaware corporation, and Rosamond
Deegan (“Executive”).

 

WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company, and Executive wishes to continue to be employed by the
Company and provide personal services to the Company in return for certain
compensation and benefits.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.              Duties and Scope of Employment.

 

(a)                                 Positions and Duties.  As of the Effective
Date, Executive will serve as Senior Vice President, Business Development and
Operations of the Company.  Executive will render such business and professional
services in the performance of Executive’s duties, consistent with Executive’s
position within the Company, as will reasonably be assigned to Executive by the
Company’s CEO, to whom Executive will report.  The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”

 

(b)                                 Obligations.  During the Employment Term,
Executive will perform Executive’s duties faithfully and to the best of
Executive’s ability and will devote Executive’s full business efforts and time
to the Company.  For the duration of the Employment Term, Executive agrees not
to actively engage in any other employment, occupation or consulting activity
for any direct or indirect remuneration without the prior approval of the
Company’s Board of Directors (the “Board”).  Nothing in this Agreement or
elsewhere shall prevent Executive from managing his personal investment and
affairs, or from engaging in charitable and community affairs, so long as such
activities do not either individually or in the aggregate interfere with the
performance of his duties for the Company.

 

2.              At-Will Employment.  The parties agree that Executive’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without cause or notice.  Executive’s at-will employment
status may not be changed except by way of written agreement signed by Executive
and an authorized officer of the Company.

 

3.              Compensation.

 

(a)                                 Base Salary.  During the Employment Term,
the Company will pay Executive an initial annualized salary of $260,000 as
compensation for services (the “Base Salary”).  The Base Salary shall be paid in
equal installments in accordance with the Company’s normal payroll practices

 

--------------------------------------------------------------------------------


 

and subject to required withholding and deductions.  The Base Salary will be
subject to review and adjustments will be made based upon the Company’s normal
performance review practices.

 

(b)                                 Bonus.  For each calendar year ending during
the Employment Term, Executive will be eligible to receive an annual bonus in a
target amount of 35% of the Base Salary upon achievement of performance
objectives, which shall be determined by the Company (the “Target Bonus”).  For
2013, such objectives will be established within the first thirty (30) days
after the Effective Date.  For each subsequent calendar year, these objectives
will be established within 90 days after the start of such calendar year.  For
2013, Executive shall be eligible for a pro rated bonus based on the Effective
Date.  The Company reserves the right to modify the terms of bonus eligibility,
the Target Bonus and other components of bonus compensation and criteria from
year to year.

 

(c)                                  Equity Award. Executive will be eligible to
receive awards of stock options, restricted stock or other equity awards based
upon Executive’s performance, as determined by the Board from time to time.  
The Board or its committee will determine in its discretion whether and when
Executive will be granted any such equity awards.

 

4.              Company Policies and Employee Benefits.  During the Employment
Term, Executive will be eligible to participate in the employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company, including, without limitation, any such
group medical, dental, vision, disability, life insurance, and flexible-spending
account plans.  All matters of eligibility for coverage and benefits under any
benefit plan shall be determined in accordance with the provisions of such
plan.  The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

 

5.              Vacation.  While employed pursuant to this Agreement, Executive
shall be eligible to take vacation subject to the Company’s vacation policy.

 

6.              Expenses.  The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy.

 

7.              Termination of Employment.  The provisions of this Section 7
govern the amount of compensation or benefit, if any, to be provided to
Executive upon termination of employment and do not affect the right of either
party to terminate the employment relationship at any time for any reason.

 

(a)                     Termination for other than Cause, Death or Disability. 
If at any time (x) the Company terminates Executive’s employment with the
Company other than for Cause (as defined below), death or disability, or
(y) Executive terminates his employment under this Agreement for Good Reason,
then, subject to Section 8, Executive will be entitled to receive, less
applicable withholdings and deductions:

 

(i)  an amount equal to nine (9) months of his annualized Base Salary in effect
at the time of termination, payable in equal installments on the Company’s
regularly scheduled payroll dates beginning with the first payroll date
following the effective date of the Release and Waiver;

 

--------------------------------------------------------------------------------


 

(ii) a pro-rata bonus for the calendar year of termination, determined by
multiplying Executive’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Executive
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Executive’s
termination of employment;

 

(iii) if Executive timely elects continued coverage under COBRA for Executive
and Executive’s covered dependents under the Company’s group health plans
following such termination of employment, the Company will pay the COBRA
premiums necessary to continue Executive’s health insurance coverage in effect
for Executive and Executive’s eligible dependents on the termination date, as
and when due to the insurance carrier or COBRA administrator (as applicable),
until the earliest of (A) nine (9) months from the effective date of such
termination, (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive on the last day of each remaining month of
the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;

 

and

 

(iv) accelerated vesting as to that number of unvested shares subject to  any
outstanding equity awards held by Executive at the time of termination that
would have otherwise vested if Executive had remained a Company employee for
nine (9) months following the termination date.

 

(b)                                 Termination In Connection With or Following
a Change of Control.    In the event that either (x) the Company terminates
Executive’s employment with the Company other than for Cause, death or
disability (A) within the thirty (30) day period prior to a Change of Control,
or (B) within the period between the Company’s execution of a letter of intent
for a proposed Change of Control which proposed Change of Control is later
consummated (a “Designated Change of Control”) and the consummation of such
Designated Change of Control, or (C) within the twelve (12) month period after a
Change of Control, or (y) Executive resigns for Good Reason within twelve (12)
months after a Change of Control, then, in addition to the payments set forth in
Section 7(a) above, and subject to Section 8 below, Executive shall also be
entitled to, less applicable withholdings and deductions:

 

--------------------------------------------------------------------------------


 

(i)  an amount equal to twelve (12) months of Executive’s annualized Base Salary
in effect at the time of termination, payable in equal installments on the
Company’s regularly scheduled payroll dates beginning with the first payroll
date following the effective date of the Release and Waiver;

 

(ii) a pro-rata bonus for the calendar year of termination, determined by
multiplying Executive’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Executive
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Executive’s
termination of employment;

 

(iii) an amount equal to 100% of Executive’s Target Bonus in effect at the time
of termination, payable in equal installments on the Company’s regularly
scheduled payroll dates beginning with the first payroll date following the
effective date of the Release and Waiver;

 

(iv) if Executive timely elects continued coverage under COBRA for Executive and
Executive’s covered dependents under the Company’s group health plans following
such termination of employment, the Company will pay the COBRA premiums
necessary to continue Executive’s health insurance coverage in effect for
Executive and Executive’s eligible dependents on the termination date, as and
when due to the insurance carrier or COBRA administrator (as applicable), until
the earliest of (A) twelve (12) months from the effective date of such
termination, (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company will instead pay Executive on the last day of each remaining month of
the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;
and

 

(v) immediate and full accelerated vesting of all unvested shares subject to any
outstanding equity awards held by Executive at the time of termination;
provided, however, that such acceleration shall not be interpreted to extend the
post-termination exercise period of any stock option held by Executive at the
time of termination, unless otherwise approved by the Board.

 

(c)                                  Termination for Cause, Death or Disability;
Voluntary Termination.  If Executive’s employment with the Company terminates
voluntarily by Executive (other than for

 

--------------------------------------------------------------------------------


 

Good Reason as set forth in the preceding subsection (b)), for Cause by the
Company or due to Executive’s death or disability, then (i) all vesting will
terminate immediately with respect to Executive’s outstanding equity awards,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned).

 

(d)                                 Termination by Mutual Consent.  If at any
time during the course of this Agreement the parties by mutual consent decide to
terminate this Agreement, they shall do so by separate agreement setting forth
the terms and condition of such termination.

 

8.              Conditions to Receipt of Benefits under Section 7.

 

(a)                                 Release of Claims.  The receipt of any
payment or benefit pursuant to Section 7 will be subject to Executive signing
and not revoking a release and waiver of all claims in the form attached hereto
as Exhibit B (or in such other form as may be specified by the Company in order
to comply with then-existing legal requirements to effect a valid release of
claims) (the “Release and Waiver”) within the applicable time period set forth
therein, but in no event later than forty-five days following termination of
employment.  No payment or benefit pursuant to Section 7 will be paid or
provided until the Release and Waiver becomes effective.

 

(b)                                 Other Conditions.  The receipt of any
payment or benefits pursuant to Section 7 will be subject to Executive not
violating the PIIA (as defined below), returning all Company property, and
complying with the Release and Waiver; provided, however, that Company must
provide written notice to Executive of the condition under this
Section 8(b) that could prevent the disbursement of any payment or benefits
under Section (7) within thirty (30) days of the initial existence of such
condition and such condition must not have been remedied by Executive within
thirty (30) days of such written notice.  Executive understands and agrees that
payment or benefits received pursuant to Section 7 are in lieu of and not in
addition to any severance or similar benefits that may be provided to other
employees of the Company pursuant to a Company policy or plan.

 

(c)                                  Section 409A.  Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under
Section 7 above that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A.  Pay
pursuant to Section 7 above, to the extent of payments made from the date of
termination of Executive’s employment through March 15 of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments
are made following said March 15, they are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made
upon an involuntary termination of service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the

 

--------------------------------------------------------------------------------


 

Internal Revenue Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that, if  Executive is a “specified
employee” within the meaning of the aforesaid Section of the Code at the time of
such termination from employment, payments be delayed until the earlier of six
months after termination of employment or Executive’s death (such applicable
date, the “Specified Employee Initial Payment Date”).  Notwithstanding any other
payment schedule set forth in herein, none of the payments under Section 7 will
be paid or otherwise delivered prior to the effective date of the Release and
Waiver.  Except to the extent that payments may be delayed until the Specified
Employee Initial Payment Date pursuant to the preceding sentence, on the first
regular payroll pay day following the effective date of the Release and Waiver,
the Company will pay Executive the payments Executive would otherwise have
received under Section 7 on or prior to such date but for the delay in payment
related to the effectiveness of the Release and Waiver, with the balance of the
payments being paid as originally scheduled.  Notwithstanding anything to the
contrary set forth herein, if any of the payments or benefits set forth in
Section 7 constitute “deferred compensation” within the meaning of Section 409A
of the Code and the period during which Executive may review, execute and revoke
the Release and Waiver begins in one taxable year and ends in a second taxable
year, such payments and benefits shall commence or be made in the second taxable
year.

 

(d)                                 Cooperation With the Company After
Termination of Employment. Following termination of the Executive’s employment
for any reason, upon request by the Company, Executive will fully cooperate with
the Company (at the Company’s reasonable expense) in all matters reasonably
relating to the winding up of pending work including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to such other employees as may be designated by the Company.

 

9.              Definitions.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” is defined as (i) an act of dishonesty by Executive in connection with
Executive’s responsibilities as an employee, (ii) Executive’s conviction of, or
plea of nolo contendere to, a felony or any crime involving fraud, embezzlement
or any other act of moral turpitude, (iii) Executive’s gross misconduct,
(iv) Executive’s unauthorized use or disclosure of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of Executive’s relationship with the
Company, or (v) Executive’s willful breach of any obligations under any written
agreement or covenant with the Company.

 

(b)                                 Change of Control.  For purposes of this
Agreement, “Change of Control” of the Company is defined as:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; provided, however; that sales of equity or debt securities to
investors primarily for capital raising purposes shall in no event be deemed a
Change of Control; or

 

--------------------------------------------------------------------------------


 

(ii)                                  a change in the composition of the Board
occurring within a two-year period, as a result of which less than a majority of
the directors are Incumbent Directors.  “Incumbent Directors” will mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company); provided, however; that no change
in the composition of the Board in connection with the sale of equity or debt
securities to investors primarily for capital raising purposes shall be deemed a
Change of Control; or

 

(iii)                               the date of the consummation of a merger or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

(iv)                              the date of the consummation of the sale or
disposition by the Company of all or substantially all the Company’s assets.

 

(c)                                  Good Reason.  For purposes of this
Agreement, a resignation for “Good Reason” is defined as the resignation by
Executive within thirty (30) days following the end of the Cure Period (defined
below), if any of the following events occur without Executive’s express written
consent following a Change of Control:  (i) the Company reduces the amount of
the Base Salary, other than pursuant to a reduction that also is applied to
substantially all other executives of the Company, (ii) the Company fails to pay
the Base Salary or other benefits required to be provided by the Company
hereunder, (iii) the Company materially reduces Executive’s core functions,
duties or responsibilities in a manner that constitutes a demotion, or (iv) any
change of Executive’s principal office location to a location more than thirty
(30) miles from the Company’s office at 1018 West 8th Avenue, King of Prussia,
PA; provided, however, that Executive must provide written notice to the Company
of the condition that could constitute “Good Reason” within thirty (30) days of
the initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days of such written notice (the
“Cure Period”).

 

10.       Confidential Information.  Executive agrees to enter into the
Company’s standard Employee Proprietary Information, Inventions and
Non-Solicitation Agreement (the “PIIA”), in substantially the form attached
hereto as EXHIBIT A, upon commencing employment hereunder.

 

11.       No Conflict with Existing Obligations.  Executive represents that his
performance of all the terms of this Agreement and, as an executive officer of
the Company, do not and will not breach any agreement or obligation of any kind
made prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with prior employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

--------------------------------------------------------------------------------


 

12.       Parachute Payments.

 

(a)                                 If any payment or benefit Executive would
receive pursuant to a Change of Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs):  reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s stock awards unless
Executive elects in writing a different order for cancellation.

 

(b)                                 The accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control shall perform the foregoing calculations.  If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group affecting the Change of Control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

(c)                                  The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

13.       Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to

 

--------------------------------------------------------------------------------

 

this Agreement may be assigned or transferred except by will or the laws of
descent and distribution.  Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

14.       Notices.  All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one (1) day after being sent by a
nationally recognized commercial overnight service, specifying next day
delivery, with written verification of receipt, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 

If to the Company:

 

1018 West 8th Avenue, Suite A, King of Prussia, PA 19406

 

If to Executive:

 

at the last residential address known by the Company.

 

15.       Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

 

16.       Arbitration.

 

(a)                                 Arbitration.  In consideration of
Executive’s employment with the Company, the Company and Executive agree that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with the Company or the termination of
Executive’s employment with the Company, including any breach of this Agreement,
but not including those arising out of, relating to, or resulting from the PIAA,
will  be subject to binding arbitration.  Disputes which Executive agrees to
arbitrate, and thereby agrees to waive any right to a trial by jury, include any
statutory claims under state or federal law, including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, discrimination or wrongful
termination and any statutory claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

 

(b)                                 Procedure.  Executive agrees that any
arbitration will be administered by the American Arbitration Association (“AAA”)
and that the neutral arbitrator will be selected in a manner consistent with its
National Rules for the Resolution of Employment Disputes (“the Rules”). 
Executive agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules.

 

--------------------------------------------------------------------------------


 

(c)                                  Remedy.  Except as provided by this
Agreement and by the Rules, including any provisional relief offered therein,
arbitration will be the sole, exclusive and final remedy for any dispute between
Executive and the Company.  Accordingly, except as provided for by the Rules and
this Agreement, neither Executive nor the Company will be permitted to pursue
court action regarding claims that are subject to arbitration.

 

(d)                                 Administrative Relief.  Executive
understands that this Agreement does not prohibit Executive from pursuing an
administrative claim with a local, state or federal administrative body such as
the Equal Employment Opportunity Commission or the workers’ compensation board. 
This Agreement does, however, preclude Executive from pursuing court action
regarding any such claim.

 

(e)                                  Voluntary Nature of Agreement.  Executive
acknowledges and agrees that Executive is executing this Agreement voluntarily
and without any duress or undue influence by the Company or anyone else. 
Executive further acknowledges and agrees that Executive has carefully read this
Agreement and that Executive has asked any questions needed for Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understands it, including that  Executive is waiving Executive’s right to
a jury trial.  Finally, Executive agrees that Executive has been provided an
opportunity to seek the advice of an attorney of Executive’s choice before
signing this Agreement.

 

17.       Integration.  This Agreement, together with the PIIA and the other
documents referred to in this Agreement, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral.  This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.

 

18.       Waiver of Breach.  The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

 

19.       Headings.  All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

20.       Governing Law.  This Agreement will be governed by the laws of the
Commonwealth of Pennsylvania.

 

21.       Acknowledgment.  Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

22.       Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

 

TREVENA, INC.

 

 

By:

/s/ Maxine Gowen

 

Date:

1/24/2014

 

 

 

 

Name:

Maxine Gowen

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Rosamond Deegan

 

Date:

1/24/2014

Rosamond Deegan

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PIIA

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Release and Waiver

 

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

 

In consideration of the payments and other benefits set forth in the Employment
Agreement of January 31, 2014, to which this form is attached, I, Rosamond
Deegan, hereby furnish TREVENA, INC. (the “Company”), with the following release
and waiver of claims (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (ink collectively, the “Released Claims”).  The Released Claims
include, but are not limited to:  (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance, including, but not limited to, the State of
Pennsylvania or any subdivision thereof; and any public policy, contract, tort,
or common law.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 

In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I expressly waive and relinquish any and all
rights and benefits under any applicable law or statute providing, in substance,
that a general release does not extend to claims which a party does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her would have materially affected the terms of such release.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an

 

--------------------------------------------------------------------------------


 

attorney prior to executing this Release and Waiver; and (c) I have twenty-one
(21) days from the date of termination of my employment with the Company in
which to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days following
the execution of this Release and Waiver to revoke my consent to this Release
and Waiver; and (e) this Release and Waiver shall not be effective until the
seven (7) day revocation period has expired without my having previously revoked
this Release and Waiver.

 

I acknowledge my continuing obligations under my Employee Proprietary
Information, Inventions and Non-Solicitation Agreement (the “PIIA”).  Pursuant
to the PIIA I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control.  I
understand and agree that my right to the severance benefits I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my PIIA.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:

 

 

By:

 

 

 

 

 

Rosamond Deegan

 

 

--------------------------------------------------------------------------------
